35 So. 3d 131 (2010)
ROCKLEDGE DESIGN STUDIOS, INC., Appellant,
v.
James R. HUNT, Appellee.
No. 5D09-1916.
District Court of Appeal of Florida, Fifth District.
May 21, 2010.
Burton J. Green, Cocoa Beach, for Appellant.
Charles A. Schillinger, of Schillinger & Coleman, P.A., Melbourne, for Appellee.
PER CURIAM.
AFFIRMED. See Johnson v. State, Dep't of Revenue ex rel. Lamontagne, 973 So. 2d 1236, 1239 (Fla. 1st DCA 2008) ("A party may forfeit the right to seek relief even from a void judgment if the party's actions or statements have had the effect of ratifying the judgment or conceding its propriety.") (citations omitted).
TORPY, LAWSON, and EVANDER, JJ., concur.